Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-21 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 14 were amended to recite that a fluid distribution manifold comprise a unitary manifold body and clarifies the location of the first and second delivery conduits. These amendments necessitated the new prior art rejections recited below using newly recited prior art held to Moore (US 2004/0108062) which teaches sensors 170 which are pressure sensors see [0032], [0037], and [0041].

	With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has clarified the pressure measuring device language in the remarks dated January 28, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9, 10, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Moore (US 2004/0108062).

    PNG
    media_image1.png
    698
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    700
    media_image2.png
    Greyscale



Regarding claim 1:	 A fluid delivery apparatus, comprising: a unitary manifold body comprising a fluid distribution manifold comprising a unitary manifold body having an inlet port  and the plurality of measuring conduits connect the measuring port 170a, 170d to corresponding ones of the plurality of second fluid delivery conduits See Figs. 2 and 3 above of Moore especially the examiner’s interpretation of claimed limitations and [0031] – [0041].

The prior art of Moore further teaches the measuring ports/sensors are specifically pressure measuring ports/sensors. See [0037] and the discussion of pressure sensor 170d.

Moore further teaches that the measuring port is in fluid communication with a plurality of fluid delivery conduits.

Regarding claim 2:	The fluid delivery apparatus of claim 1, comprising from about 2 to about 20 second fluid delivery conduits. See Figs. 2 and 3 above of Moore especially the examiner’s interpretation of claimed limitations.

Regarding claim 4:	The fluid delivery apparatus of claim 1, further comprising a measuring device fluidly coupled to the measuring port. See the examiner’s interpretation of Figs. 2 and 3 of Moore. See sensor ports 170a, 170d communicate with two different flow passages see [0031] – [0041]. Throughout these excerpts Moore recites that the sensors can be coupled to flow passages, esp. in [0041].

Regarding claim 7:	The fluid delivery apparatus of claim 6, further comprising a plurality of outlet fittings (see [0043] of Moore) respectively disposed in each of the plurality of outlet ports, wherein each of the plurality of outlet fittings are configured to fluidly couple a respective second fluid delivery conduit to a delivery line.   See the examiner’s interpretation of Figs. 2 and 3 of Moore. See sensor ports 170a, 170d communicate with two different flow passages see also 

Regarding claim 9:	The fluid delivery apparatus of claim 7, further comprising a plurality of delivery lines respectively fluidly coupled to each of the plurality of second fluid delivery conduits.  See the examiner’s interpretation of Figs. 2 and 3 of Moore. See sensor ports 170a, 170d communicate with two different flow passages see [0031] – [0041] of Moore. Throughout these excerpts Moore recites that the sensors can be coupled to flow passages.

Regarding claim 10:	The fluid delivery apparatus of claim 9, further comprising a plurality of dispense nozzles respectively coupled to each of the plurality of delivery lines.  See the examiner’s interpretation of Figs. 2 and 3 of Moore. See sensor ports 170a, 170d communicate with two different flow passages see [0031] – [0041] of Moore. Throughout these excerpts Moore recites that the sensors can be coupled to flow passages.


Regarding claim 14:	 Recall the rejection of claims 1 and 7 above. 

Regarding claim 16:	 The fluid delivery apparatus of claim 14, further comprising a plurality of delivery lines each respectively fluidly coupled to the plurality of second conduits. See the examiner’s interpretation of Figs. 2 and 3 of Moore. See sensor ports 170a, 170d communicate with two different flow passages see [0031] – [0041]. Throughout these excerpts Moore recites that the sensors can be coupled to flow passages.

Regarding claim 17:	The fluid delivery apparatus of claim 16, further comprising a plurality of dispense nozzles (see the examiner’s interpretation of Figs. 2 and 3 of Moore) each respectively coupled to the plurality of delivery lines. See sensor ports 170a, 170d communicate with two different flow passages see [0031] – [0041]. Throughout these excerpts Moore recites that the sensors can be coupled to flow passages.
Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2004/0108062) in view of Sasao Kimihito et al (JP 2010112923 using the Machine Generated English Translation provided by applicant).

The teachings of Moore were discussed above.

Regarding claims 3 and 15:	The apparatus of Moore fails to teach the unitary manifold is formed of a fluororpolymer.
The prior art of Sasao Kimihito teaches conduits and manifolds are made of fluropolymers see [0025].
The motivation to use a fluropolymer because it is a known rigid material that is chemically inert to polishing slurries and solutions. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use a fluoropolymer as the material of construction of the manifold of Moore as it has known for its advantageous chemical and physical properties as suggested by Sasao Kimihito.

Regarding claim 12: The fluid delivery apparatus of claim 1, according to the prior art of Moore fails to teach that each of the plurality of pressure measuring conduits intersect a respective second conduit between the first conduit and a respective outlet port.  

The prior art of Sasao Kimihito et al teaches a differential pressure type flow measuring device that includes a pressure detecting part 20 which comprises first-third pressure detecting parts 20a-20c. The pressure measuring conduits 21A-21C interest a second conduit 12 between the first conduit and a respective outlet port 13. The design of the pressure measuring conduits of Sasao Kimihito et al is an alternate design to the design of Moore in that a plurality of measuring conduits intersect. Thus, it would have been obvious for one of ordinary skill in the art at the .


Claims 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2004/0108062) in view of Wang et al (US 8,414,357).
The teachings of the apparatus of Moore were discussed above.
The apparatus of Moore fails to teach the dimensions of the various conduits. Specifically Moore fails to teach:

Regarding claim 6:	The diameter of the fluid delivery conduits
Regarding claim  8:	The fluid delivery apparatus of claim 7, wherein the each of the plurality of outlet fittings are configured to fluidly couple the respective second fluid delivery conduit to a delivery line having a larger diameter than the respective second fluid delivery conduit.  
Regarding claim 13:	The diameter of the pressure measuring conduits.

The prior art of Wang et al teaches a chemical mechanical polisher that has a movable slurry dispersers. Wang et al teaches the nozzles of the conduits range from 1-2mm. It is known that the diameter of the conduits attached to the nozzles is within the range of the suggested nozzle size. The dimensions of the conduits are an art recognized matter of design choice as the size of the conduits are known to affect such process parameters as the flow rate, pressure, and flow regime. Note also that Wang et al discusses that it is known to have different size nozzles and thus conduits. Each of these parameters singly or in combination are known to affect the product result. Furthermore, barring a showing of criticality of the diameter of the fluid .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Enicks (US 8,372,209) teaches ex-situ component recovery. See Fig. 3 which illustrates pressure sensors 210 connected to a fluid delivery manifold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.